Citation Nr: 0519869	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-42 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1971 to July 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.


REMAND

On VA Form 9, received in November 2004, the veteran 
requested a hearing at the RO before a member of the Board.  
38 C.F.R. § 20.703 (2004).  That hearing has not yet been 
scheduled.  Accordingly, the case is remanded for the 
following actions:

Schedule the veteran for a hearing at the 
RO before a member of the Board.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 20.703, 20.704 (2004).  In so doing, 
ensure that the veteran and his 
representative are afforded timely notice 
of that hearing.  Also inform the veteran 
of the potential consequences for failing 
to appear for such a hearing.  38 C.F.R. 
§ 20.704(d) (2004).  When the hearing has 
been completed, return the case to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any 


additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




